                Case 5:21-cv-00469-EGS Document 16 Filed 05/06/21 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

C.D.A., minor child, and MR. A.,                        :
his father; and E.A.Q.A., minor                         :
child, and MR. Q., his father,                          :
                                                        :
                                        Plaintiffs,     :        CIVIL ACTION NO. 21-469
                                                        :
           v.                                           :
                                                        :
UNITED STATES OF AMERICA,                               :
                                                        :
                                        Defendant.      :

                                                      ORDER

           AND NOW, this 6th day of May, 2021, after considering the stipulation enlarging the time

for the plaintiff to file a response to the defendant’s motion to dismiss jointly executed by the

parties (Doc. No. 15), it is hereby ORDERED as follows:

           1.        The joint stipulation (Doc. No. 15) is APPROVED.1 The plaintiffs shall file any

response to the defendant’s motion to dismiss (Doc. No. 14) on or before July 9, 2021; and

           2.        The court will hold a telephone conference on Thursday, May 20, 2021, at 1:00

p.m. Counsel for the parties shall call 1-571-353-2300 and use pin 363973916# to enter the

conference call.



                                                            BY THE COURT:



                                                            /s/ Edward G. Smith
                                                            EDWARD G. SMITH, J.




1
    The stipulation is attached to this order.
         Case 5:21-cv-00469-EGS Document 16
                                         15 Filed 05/06/21 Page 2
                                                                1 of 4
                                                                     3




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

C.D.A., minor child, and Mr. A., his father;
and E.A.Q.A., minor child, and Mr. Q., his
father,
                                                        Civil Action No. 5:21-cv-00469
                                     Plaintiffs,

                       v.

United States of America,

                                   Defendant.

 STIPULATION AND PROPOSED ORDER FOR EXTENSION OF TIME

        Plaintiffs filed this action under the Federal Tort Claims Act, 28 U.S.C. §§

1346(b)(1), 2671, et seq., and Alien Tort Statute, 28 U.S.C. § 1350, on February 1,

2021.

        Defendant United States filed a Motion to Dismiss on April 26, 2021.

Plaintiffs’ time to respond to the motion is currently May 10, 2021.

        Plaintiffs request a 60-day extension for filing of their response, up to and

including July 9, 2021. Defendant consents to this request.


Dated: May 6, 2021                                 Respectfully submitted,


/s/ Veronica Finkelstein                           /s/ Karen L. Hoffmann
VERONICA J. FINKELSTEIN                            Karen L. Hoffmann
Assistant United States Attorney                   SYRENA LAW
                                                   128 Chestnut Street, Suite 301A
        Case 5:21-cv-00469-EGS Document 16
                                        15 Filed 05/06/21 Page 3
                                                               2 of 4
                                                                    3




Counsel for the United States of          Philadelphia, PA 19106
America
                                          Counsel for Plaintiffs




                                          SO ORDERED:




Dated: __________________                 ____________________________
                                          HON. EDWARD G. SMITH
                                          Judge, United States District Court




                                      2
       Case 5:21-cv-00469-EGS Document 16
                                       15 Filed 05/06/21 Page 4
                                                              3 of 4
                                                                   3




                        CERTIFICATE OF SERVICE

      I, Karen Hoffmann, certify that on May 6, 2021, I served a copy of the

Stipulation and Proposed Order for Extension of Time on all parties by CM/ECF.


Date: May 6, 2021                           /s/ Karen L. Hoffmann
                                            Karen L. Hoffmann
                                            SYRENA LAW
                                            128 Chestnut Street, Suite 301A
                                            Philadelphia, PA 19106
                                            412-916-4509
                                            karen@syrenalaw.com

                                            Counsel for Plaintiffs




                                        3
